         Case 2:18-cv-00772-RDP Document 178 Filed 10/09/20 Page 1 of 9                                 FILED
                                                                                               2020 Oct-09 PM 02:48
                                                                                               U.S. DISTRICT COURT
                                                                                                   N.D. OF ALABAMA


                           UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION
 STATE OF ALABAMA, et al.,                        }
                                                  }
        Plaintiffs,                               }
                                                  }
 v.                                               }
                                                  }
 UNITED STATES DEPARTMENT OF                      }
 COMMERCE, et al.,                                }
                                                  }
        Defendants.                               }
                                                  }
 v.                                               }    Case No.: 2:18-CV-00772-RDP
                                                  }
 DIANA MARTINEZ, et al.,                          }
      Intervenor Defendants,                      }
                                                  }
 and                                              }
                                                  }
 JOEY CARDENAS, et al,                            }
      Cross-Claimants,                            }
                                                  }
 v.                                               }
                                                  }
 BUREAU OF CENSUS, et al.,                        }
      Cross-Defendants.                           }



                         MEMORANDUM OPINION AND ORDER
       In this action, Plaintiffs seek a declaratory judgment that the federal government’s

inclusion of illegal aliens in the population figures used to apportion congressional seats violates

the Fourteenth Amendment of the United States Constitution and the Administrative Procedures

Act. (Doc. # 112). This matter is before the court on Plaintiffs’ Motion for the Appointment of a

Three-Judge Court. (Doc. # 171). The matter has been fully briefed (Docs. # 171-1, 173, 176) and

is ripe for review. After careful consideration, and for the reasons discussed below, the court

concludes that Plaintiffs’ Motion (Doc. # 171) is due to be denied.
         Case 2:18-cv-00772-RDP Document 178 Filed 10/09/20 Page 2 of 9




I.      Background

        The Fourteenth Amendment to the Constitution provides that “Representatives shall be

apportioned among the several States according to their respective numbers, counting the whole

number of persons in each State.” U.S. Const. amend. XIV, § 2. To make that apportionment

possible, the Constitution mandates that an “actual Enumeration” be conducted “every ... ten

Years, in such Manner as [Congress] shall by Law direct.” Id. art. I, § 2, cl. 3.

        Heeding this mandate, Congress directed the Secretary of Commerce “in the year 1980 and

every 10 years thereafter, [to] take a decennial census of population as of the first day of April of

such year.” 13 U.S.C. § 141(a). The Secretary may take the decennial census “in such form and

content as [the Secretary] may determine.” Id. Following completion of the decennial census, the

Secretary must submit to the President “[t]he tabulation of total population by States … as required

for the apportionment of Representatives in Congress among the several States.” Id. § 141(b).

        In conducting the census, the Secretary of Commerce is currently required by law to count

every single person living in the United States, without regard to citizenship or legal resident status.

(Doc. # 112 at 7-8, ¶¶ 16-19). These individuals are then included in the total state population

figures used for apportionment and Electoral College purposes, again, regardless of whether they

are legal residents of the United States. (Doc. # 112 at 8, ¶¶ 19-20). Thus, when congressional

seats and Electoral College votes are apportioned among the states, the apportionment base will

include the illegal alien population of each state. (Id. at ¶ 20).

        Plaintiffs claim that the federal government’s inclusion of illegal aliens in the

apportionment base is unlawful. And, importantly as related to Plaintiffs’ Motion, they do not

challenge the apportionment of congressional seats but challenge the Census Bureau’s practices.

(See Doc. # 112 at 7-8, ¶¶ 17-20). Specifically, the provision that Plaintiffs contend is unlawful is



                                                   2
           Case 2:18-cv-00772-RDP Document 178 Filed 10/09/20 Page 3 of 9




the “Residence Rule.” The Residence Rule states that “Citizens of foreign countries living in the

United States” are “[c]ounted at the U.S. residence where they live and sleep most of the time.”

Final 2020 Census Residence Criteria and Residence Situations, 83 Fed. Reg. 5525-01, 5533 (Feb.

8, 2018). Plaintiffs’ allege in their Amended Complaint that counting citizens of foreign countries

living in the United States “will cause the apportionment based on the 2020 census to violate the

Fourteenth Amendment.” (Doc. # 112 at 30, ¶ 128). In the periphery of this case are other actions

challenging a presidential memorandum (“Presidential Memo”) that states that “it is the policy of

the United States to exclude from the apportionment base aliens who are not in a lawful

immigration status under the Immigration and Nationality Act, as amended (8 U.S.C. 1101 et seq.),

to the maximum extent feasible and consistent with the discretion delegated to the executive

branch.” (Doc. # 152-1 at 3). See, e.g., New York v. Trump, 2020 WL 5422959 (S.D.N.Y. Sept.

10, 2020).

II.      Analysis

         At this stage, the court does not address the merits of Plaintiffs’ (or any other parties’)

claims. Rather, the court must determine whether Plaintiffs’ allegation that the Residence Rule

violates the Constitution is a “challenge to … the apportionment of congressional districts” under

28 U.S.C. § 2284.1 Plaintiffs argue that “text of Section 2284(a) is broad enough” to cover their

challenges to the Residence Rule. (Doc. # 171-1 at 5). Defendants agree. (Doc. # 171 at 2).

However, Intervenors disagree and argue that Plaintiffs’ challenge to the Residence Rule is a

challenge to census practices that are separate and distinct from “the apportionment of




         1
           Under this statute, if the court finds that a three-judge panel is required, the convening judge notifies the
chief judge of the circuit, who selects two other judges, so that the panel will have at least one circuit judge to preside
over the proceedings. 28 U.S.C. § 2284(b). Any decision of the panel is appealable directly to the Supreme Court. 28
U.S.C. § 1253; Shapiro, 577 U.S. at 41.

                                                            3
           Case 2:18-cv-00772-RDP Document 178 Filed 10/09/20 Page 4 of 9




congressional districts.” (Doc. # 173). Because Plaintiffs do not challenge an “apportionment”

under § 2284(a), their Motion is due to be denied.

          To convene a three-judge court, the court must first determine if the case satisfies the

threshold jurisdictional requirements of § 2284(a). Kalson v. Paterson, 542 F.3d 281, 287 (2d Cir.

2008); Armour v. State of Ohio, 925 F.2d 987, 989 (6th Cir. 1991). And, if a claim meets

§ 2284(a)’s requirements, the court must convene a three-judge district court. Com. of Mass. v.

Mosbacher, 785 F. Supp. 230, 234 (D. Mass. 1992), rev’d sub nom. Franklin v. Massachusetts,

505 U.S. 788 (1992); Shapiro v. McManus, 577 U.S. 39 (2015) (discussing that the use of “shall”

in a statute eliminates discretion). Of course, the opposite is equally true. If a case fails to meet

§ 2284(a)’s requirements, the court may not convene a three-judge court. Armour, 925 F.2d at 989

(citing Hamilton v. Mengel, 629 F. Supp. 1110, 1112 (D. Utah 1986) (“[§ 2284(a)] does not give

a district court or a court of appeals a broad discretion to choose between a single judge or a three-

judge court.”)); Nat’l Ass’n for Advancement of Colored People (NAACP) v. Merrill, 939 F.3d

470, 475 (2d Cir. 2019) (explaining that a three-judge court can be convened only if case is within

requirements of § 2284(a) and is justiciable and within subject matter jurisdiction of federal

courts). The court makes its determination based on the pleadings. Armour, 925 F.2d at 989. Thus,

the court evaluates Plaintiffs’ Motion based on the allegations in their amended complaint. (Doc.

# 112).

          The court starts, “as always, with the statutory text.” United States v. Gonzales, 520 U.S.

1, 4 (1997). In the context of § 2284(a), the provision must be “strictly construed” and not applied

liberally as a “broad social policy.” Mitchell v. Donovan, 398 U.S. 427, 431 (1970). Section

2284(a) reads as follows: “A district court of three judges shall be convened when … an action is

filed challenging the constitutionality of the apportionment of congressional districts” (emphasis



                                                  4
         Case 2:18-cv-00772-RDP Document 178 Filed 10/09/20 Page 5 of 9




added). There is no doubt that Plaintiffs advance a constitutional challenge in this case. (Doc. #

112 at 4, ¶ 2). But, the question is whether the constitutional challenge they make, which is one to

the Residence Rule (an administrative rule establishing the residency requirements for tabulations

in the 2020 Census), is a challenge to the apportionment of congressional districts.

       First, the court construes the plain meaning of § 2284(a). The word “apportionment,” based

on its ordinary meaning when Congress amended § 2284 in 1976, means “the division, partition,

or distribution of a subject matter in proportionate parts.” Black’s Law Dictionary (4th ed. 1968);

see Antonin Scalia & Bryan A. Garner, Reading Law: The Interpretation of Legal Texts 69, 78

(2012) (explaining that words should be read according to their ordinary meaning when the text

was adopted); Shapiro, 577 U.S. at 41 (explaining the 1976 amendments to § 2284). Thus, when

the definition of “apportionment” is combined with “congressional districts” in the statute, the

provision in § 2284(a) reads as “a challenge to the division, partition, or distribution of

congressional districts in proportionate parts.” 28 U.S.C. § 2284(a).

       Plaintiffs’ challenge to the Residence Rule is not a challenge to the actual division of

congressional districts but rather a challenge to a practice that might affect a future division of

districts. Indeed, Plaintiffs outline the functional distinction between the Residence Rule and

apportionment in their Complaint by alleging that the “Residence Rule will cause the

apportionment based on the 2020 census to violate the Fourteenth Amendment ….” (Doc. # 112

30, at ¶ 128) (emphasis added). Thus, because Plaintiffs do not challenge the apportionment of

congressional districts, Plaintiffs’ motion for a three-judge court is due to be denied.

       Other district courts agree with this court’s statutory construction. Indeed, the District

Court for the District of Columbia presided over a challenge like the one in this case where the

Secretary of Commerce failed to exclude illegal aliens from the apportionment base in the 1980



                                                  5
          Case 2:18-cv-00772-RDP Document 178 Filed 10/09/20 Page 6 of 9




census. Fed’n for Am. Immigration Reform v. Klutznick, 486 F. Supp. 564, 565 (D.D.C. 1980)

(“FAIR”). That court, in analyzing the case for “the propriety of a three-judge court,” decided that

the issue was appropriate for a single-judge court.2 Id. at 577. It reasoned that challenging the

methods of conducting the census and compiling the apportionment base with respect to illegal

aliens is a “census practice which will produce data on which the apportionment of House of

Representative members will be based, not … any state action reapportioning congressional

districts.” Id. at 577. In other words, the challenged census practice merely had the “potential[]

[to] affect[] allocations of House members to states.” Id. Other courts have drawn this key

distinction between challenging actual apportionment and challenging “precursors to the ultimate

apportionment decision.” Mosbacher, 785 F. Supp. at 236 (“An attack on those [census] methods

does not necessarily amount to a direct challenge to apportionment itself.”); Adams v. Clinton, 26

F. Supp. 2d 156, 161 (D.D.C. 1998) (granting request for three judge-panel where plaintiffs were

“challenging their existing allocation of zero representatives”); City of Philadelphia v. Klutznick,

503 F. Supp. 657, 658 (E.D. Pa. 1980) (“the legal challenge must be to the final product-the

apportionment-and not merely to the composition of an ingredient-the census-used in the product’s

manufacture”); Igartua v. United States, 626 F.3d 592, 598 n.6 (1st Cir. 2010) (rejecting an

argument that three-judge panel should have been convened for constitutional challenge to

exclusion of representation in House of Representatives from Puerto Rico). In summary, courts

agree that the “apportionment of congressional districts” in § 2284(a) does not include practices

or actions that may lead to or affect a future apportionment.




         2
           In FAIR, a three-judge court was convened by a single-judge district court and granted summary judgment
for the defendants because the plaintiffs lacked standing. Id. at 577. The three-judge court disagreed with the single-
judge court’s decision to convene the panel. Id.


                                                          6
             Case 2:18-cv-00772-RDP Document 178 Filed 10/09/20 Page 7 of 9




         In support of their argument that a three-judge court is required, Plaintiffs note that three-

judge courts have presided over challenges to the Presidential Memo. (Doc. # 171-1 at 5). But, the

fact that single-judge district courts convened three-judge panels in those cases simply is not

convincing. At the outset, the court notes that in two of the referenced cases the courts summarily

convened a three-judge panel without any opinion or analysis. Common Cause, et al. v. Trump, et

al., No. 20-cv-2023, Doc. # 37 (D.D.C. Aug. 24, 2020); Haitian-Americans United, Inc., et al. v.

Trump, et al., No. 20-cv-11421, Doc. # 13 (D. Mass. Sept. 11, 2020). And, in the cited case, New

York, et al. v. Trump, et al., No. 20-cv-5770, Doc. # 68 (S.D.N.Y. Aug. 12, 2020), although the

court provided its analysis, it failed to properly apply § 2284(a)’s requirements. The Southern

District of New York convened a three-judge panel3 because whether the plaintiffs’ challenge was

to “apportionment” was “a close call.” Id. at 3. And, because that court could not “definitively

conclude that ‘three judges are not required, which is enough to trigger the notification requirement

[i.e. § 2284(b)(1)],” the court granted the plaintiffs’ request for a three-judge court. Id. (citing 28

U.S.C. § 2284(b)(1) (emphasis added)).

         Section 2284(b)(1) states:

         (b) In any action required to be heard and determined by a district court of three judges
         under subsection (a) of this section, the composition and procedure of the court shall be as
         follows:

                  (1) Upon the filing of a request for three judges, the judge to whom the request is
                  presented shall, unless he determines that three judges are not required,
                  immediately notify the chief judge of the circuit, who shall designate two other
                  judges, at least one of whom shall be a circuit judge. The judges so designated, and
                  the judge to whom the request was presented, shall serve as members of the court
                  to hear and determine the action or proceeding.




         3
           In all fairness, the court in New York v. Trump had an alternative reason for convening a three-judge panel.
No. 20-cv-5770 (S.D.N.Y. Aug. 12, 2020), Doc. 68. In addition to a constitutional challenge, the plaintiffs alleged a
violation of 13 U.S.C. § 195, which allows for plaintiffs to enforce that right in a three-judge court. Id.

                                                          7
         Case 2:18-cv-00772-RDP Document 178 Filed 10/09/20 Page 8 of 9




28 U.S.C. § 2284(b)(1) (emphasis added). As already discussed, to convene a three-judge court

under § 2284, the single-judge court must make the threshold determination that the case

challenges “the constitutionality of the apportionment of congressional districts.” Armour, 925

F.2d at 989; NAACP, 939 F.3d at 475. And, because § 2284(b)(1) applies in “any action required

to be heard … under subsection (a),” subsection (b)(1)’s notification and composition procedures

apply only after the court finds that a case satisfies the requirements of (a). Indeed, as the Supreme

Court has held, the limitation that the court in New York v. Trump relied on -- “unless [the judge]

determines that three judges are not required” -- does not “grant … discretion to the district judge

to ignore § 2284(a).” Shapiro, 577 U.S. at 43. Rather, Section 2284(b)(1)’s limitation “merely

clarifies that a district judge need not unthinkingly initiate the procedures to convene a three-judge

court without first examining the allegations in the complaint.” Id. at 44.

       Finally, the court has carefully considered the purpose of three-judge courts under § 2284.

The statute should be strictly construed and not used as a social policy tool. Mitchell, 398 U.S. at

431. And, three-judge courts -- while enacted by statute for ensuring more “deliberation” of “the

fate of” such important litigation -- should nonetheless be used sparingly considering the heavy

burden on judicial resources consumed by convening a three-judge court and direct review to the

Supreme Court. 28 U.S.C. § 1253; Thomas v. Reeves, 961 F.3d 800, 807 (5th Cir. 2020) (en banc)

(Costa, J., concurring); Kalson v. Paterson, 542 F.3d 281, 287 (2d Cir. 2008); Interstate Inv’rs,

Inc. v. United States, 287 F. Supp. 374, 384 (S.D.N.Y. 1968), aff’d, 393 U.S. 479 (1969); Fort v.

Mitchell, 333 F. Supp. 1199, 1201 (N.D. Miss. 1971). These considerations are relevant here. If

the court were to accept Plaintiffs’ broad reading of § 2284(a) -- that apportionment includes

underlying conduct that may affect an apportionment -- there is hardly any challenge to a

governmental practice potentially affecting a future apportionment that would not be required to



                                                  8
         Case 2:18-cv-00772-RDP Document 178 Filed 10/09/20 Page 9 of 9




be decided by a three-judge panel. Three-judge courts are reserved for challenges to an actual

apportionment. Thus, although these considerations are not necessarily dispositive, they further

support denying Plaintiffs’ motion.

III.   Conclusion

       Because Plaintiffs’ case does not meet the requirements of 28 U.S.C. § 2284(a), Plaintiff’s

Motion for the Appointment of a Three-Judge Court (Doc. # 171) is DENIED. The court, as a

single-judge court, will proceed with all matters in this case.

       DONE and ORDERED this October 9, 2020.



                                               _________________________________
                                               R. DAVID PROCTOR
                                               UNITED STATES DISTRICT JUDGE




                                                  9
